 
EXHIBIT 10.1
 


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 25, 2011,
is by and among The Knot, Inc., a Delaware corporation (the “Company”), Macy’s,
Inc., a Delaware corporation (“Macy’s”), and Macy’s Corporate Services, Inc., a
wholly-owned subsidiary of Macy’s and a Delaware corporation (“MCSI” and,
together with Macy’s, the “Selling Stockholder”).
 
RECITALS
 
A.           WHEREAS, as of the date hereof, MCSI is the holder of record of
3,671,526 shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”), which constitutes approximately 10.7% of the issued and
outstanding shares of Common Stock;
 
B.           WHEREAS, immediately before the Closing (as defined below), MCSI
will transfer to Macy’s all of the Shares (as defined below); and
 
C.           WHEREAS, Macy’s desires and voluntarily agrees to sell all of the
Shares to the Company, and the Company agrees to purchase such shares from
Macy’s.
 
NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
AGREEMENT
 
1.           PURCHASE AND SALE OF THE SHARES; THE CLOSING.
 
1.1           Purchase and Sale of Common Stock.  Subject to the other terms and
conditions of this Agreement, and on the basis of the representations,
warranties and covenants set forth herein, the Selling Stockholder agrees to
sell to the Company, and the Company agrees to purchase from the Selling
Stockholder 3,671,526 shares of Common Stock (the “Shares”) at the Closing.
 
1.2           The Purchase Price. The “Purchase Price” for the Shares shall be
equal to the product of the number of Shares and the per share closing market
price for the Company’s Common Stock on NASDAQ (as defined below) on the
Effective Date of this Agreement.
 
For purposes of this Agreement, the defined terms have the following meanings:
 
(i)           The term “Business Day” means a day on which the NASDAQ Global
Stock Market (“NASDAQ”) is open for trading.
 
(ii)           The term “Effective Date” means the date of this Agreement set
forth in the preamble above.
 
1.3           The Closing.
 
(i)           Closing Mechanics. Subject to the terms and conditions hereof, the
purchase and sale of the Shares contemplated by this Agreement (the “Closing”)
will take place at the offices of Orrick, Herrington & Sutcliffe LLP, the
outside counsel to the Company, 51 West 52nd Street, New York, NY 10019-6142, at
4:15 p.m. (EST) on the Effective Date, or as soon as practicable thereafter, or
such other day, location or time as the parties may mutually agree. At the
Closing:
 
 
 

--------------------------------------------------------------------------------

 
 
(1)            the Selling Stockholder will deliver to the outside counsel to
the Company (x) the original stock certificates listed on Exhibit A that
collectively represent the Shares to be purchased by the Company (collectively,
the “Stock Certificates”) and that are duly endorsed or accompanied by stock
powers duly executed in blank, and, if required, signature guarantees, and
otherwise in form acceptable for transfer on the books of the Company (or shall
deliver the Shares in such other manner as is reasonably agreed), and any such
other documents as may be reasonably required to effect the transfer of the
Shares to the Company, and (y) its signature page to this Agreement; and
 
(2)           the Company will deliver (x) its signature page to this Agreement
to the Selling Stockholder, or the Selling Stockholder’s outside counsel, and
(y) irrevocable instructions to its bank to pay the Purchase Price to the
Selling Stockholder by wire transfer of immediately available funds to an
account specified by the Selling Stockholder.
 
(ii)           Termination of Existing Agreements. The Selling Stockholder
acknowledges that, effective as of the Closing, unless there shall have been a
default in payment by the Company of the Purchase Price for the Shares: (i) the
Selling Stockholder shall have no further rights whatsoever with respect to the
Shares and the Selling Stockholder shall cease to be a stockholder of the
Company with respect to such Shares; and (ii) the following agreements by and
between the Company and the Selling Stockholder shall automatically terminate
with no further action by the Company or the Selling Stockholder and shall be of
no further force and effect: (a) the Registration Rights Agreement dated as of
April 30, 2008; (b) the Common Stock Purchase Agreement dated as of February 19,
2002; and (c) the Agreement dated as of June 5, 2006 (as amended on January 11,
2010).  Furthermore, the Selling Stockholder understands that the Company will
promptly take action to de-register the Registration Statement on Form S-3 filed
by the Company with the Securities and Exchange Commission on March 12, 2010
relating to the shares owned by the Selling Stockholder.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER.
 
In order to induce the Company to enter into this Agreement, the Selling
Stockholder hereby represents and warrants to the Company as follows:
 
2.1           Ownership of Shares.  The Selling Stockholder is the beneficial
owner of the Shares. The Shares to be sold to the Company by the Selling
Stockholder when delivered to the Company shall be free and clear of any liens,
encumbrances, equities or adverse claims, except for restrictions imposed by
applicable securities laws and regulations or created by the Company or this
Agreement (collectively, the “Liens”). There are no restrictions on the transfer
of the Shares imposed by any other stockholder of the Company or similar
agreement or any law, regulation or order, other than applicable state and
federal securities laws. The delivery to the Company of the Shares pursuant to
the provisions hereof will transfer to the Company valid title thereto, free and
clear of any Liens whatsoever.
 
2.2           Authorization.  The Selling Stockholder has full right, power and
authority to execute, deliver and perform this Agreement and to sell, assign and
deliver the Shares to be sold by it to the Company. This Agreement is the legal,
valid and, assuming due execution and delivery by the other parties hereto,
binding obligation of the Selling Stockholder, enforceable against the Selling
Stockholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by: (a) principles of public policy,
(b) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally (including, without limitation, fraudulent conveyance laws),
and (c) by general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or law.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.3           No Violation; No Consent.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by the Selling Stockholder: (a) will not constitute a violation of any provision
of any applicable statute, law, rule or regulation by which the Selling
Stockholder or its properties are bound; (b) will not result in a material
breach of or default under any material agreement or instrument to which the
Selling Stockholder is a party or by which the Selling Stockholder or the Shares
may be bound; (c) will not constitute a breach or violation of or default under
any judgment, decree or order to which the Selling Stockholder is subject; (d)
will not result in the creation or imposition of any Lien upon the Shares to be
sold by the Selling Stockholder; and (e) will not require the consent of or
notice to or filing with any governmental entity or any party to any contract,
agreement or arrangement with the Selling Stockholder, other than any filings
with the Securities and Exchange Commission required under the Securities and
Exchange Act of 1934, as amended.
 
2.4           Brokerage.  There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Selling Stockholder.
 
2.5           Acknowledgment.  Except as expressly set forth herein or in the
Company’s filings with the Securities and Exchange Commission, the Selling
Stockholder acknowledges that the Company has not made, and is not making, any
representation or warranty as to the business, assets, properties, condition
(financial or otherwise), risks, results of operations, prospects or any other
aspect of the operations of the Company. The Selling Stockholder has such
knowledge and experience in business and financial matters as to be capable of
evaluating the risks and merits of the transactions contemplated hereunder. The
Selling Stockholder has adequate information and has made its own independent
investigation concerning the business, assets, properties, condition (financial
or otherwise), risks, results of operations, prospects of the Company to make an
informed decision regarding sale of the Shares. In entering into this Agreement,
the Selling Stockholder has relied solely upon its own investigation and
analysis, without reliance upon any information from the Company or its
affiliates, other than what is, and what the Company has made, publicly
available.
 
2.6           Tax Matters. The Selling Stockholder has had the opportunity to
review with its own tax advisors the federal, state and local tax consequences
of the sale of the Shares by said Selling Stockholder to the Company. The
Selling Stockholder is relying solely upon itself and its advisors and not on
any statements or representations of the Company, other than those explicitly
contained herein. The Selling Stockholder understands that it (and not the
Company) shall be responsible for its own tax liability, if any, that may arise
as a result of the transactions contemplated in this Agreement.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
In order to induce the Selling Stockholder to enter into this Agreement, the
Company hereby represents and warrants as follows:
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.1           Organization and Corporate Power; Authorization. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the requisite power and authority
to execute, deliver and perform this Agreement and to acquire the Shares. As of
the Closing, the Company will have sufficient capital to purchase the Shares
hereunder in compliance with Section 160 of the Delaware General Corporation
Law. The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
approved by a majority of the disinterested directors on the Board of Directors
of the Company, having been advised by counsel, and have been otherwise duly
authorized by all requisite action on the part of the Company. This Agreement
and any other agreements, instruments, or documents entered into by the Company
pursuant to this Agreement have been duly executed and delivered by the Company
and are the legal, valid and, assuming due execution and delivery by the other
parties hereto, binding obligations of the Company, enforceable against the
Company in accordance with its terms except to the extent that the
enforceability thereof may be limited by (a) principles of public policy, (b)
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally (including, without limitation, fraudulent conveyance laws),
and (c) by general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or law.
 
3.2           No Violation; No Consent.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by the Company (a) will not constitute a violation of any provision of any
applicable statute, law, rule or regulation by which the Company or its
properties are bound; (b) will not result in a material breach of or default
under any material agreement or instrument to which the Company is a party or by
which the Company may be bound; (c) will not constitute a breach or violation of
or default under any judgment, decree or order to which the Company is subject;
and (d) will not require the consent of or notice to or filing with any
governmental entity or any party to any contract, agreement or arrangement with
the Company, other than any filings with the Securities and Exchange Commission
required under the Securities and Exchange Act of 1934, as amended.
 
3.3           Brokerage. There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company.
 
4.           CONDITIONS TO THE COMPANY’S OBLIGATIONS AT THE CLOSING.
 
The obligations of the Company under Article 1 to purchase the Shares at the
Closing from the Selling Stockholder are subject to the fulfillment as of the
Closing of each of the following conditions unless waived by the Company in
accordance with Section 8.4:
 
4.1           Representations and Warranties.  The representations and
warranties of the Selling Stockholder contained in Article 2 shall be true and
correct on and as of the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
4.2           Performance.  The Selling Stockholder shall have performed and
complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the date of the Closing, including, but not
limited to (i) the delivery of the Stock Certificates as contemplated in Section
1.3 of this Agreement, and (ii) the execution of this Agreement by the Company
and the Selling Stockholder.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.3           No Prohibition. No governmental authority shall have advised or
notified the Company that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of the Company’s good faith efforts to cause such withdrawal.
 
5.           CONDITIONS TO THE SELLING STOCKHOLDER’S OBLIGATIONS AT THE CLOSING.
 
The obligations of the Selling Stockholder under Article 1 to sell the Shares at
the Closing to the Company are subject to the fulfillment as of the Closing of
each of the following conditions unless waived by the Selling Stockholder in
accordance with Section 8.4:
 
5.1           Representations and Warranties.  The representations and
warranties of the Company contained in Article 3 shall be true and correct on
and as of the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
5.2           Performance.  The Company shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.
 
5.3           No Prohibition. No governmental authority shall have advised or
notified the Selling Stockholder that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of the Selling Stockholder’s good faith efforts to cause
such withdrawal.
 
6.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
 
Each of the representations and warranties in this Agreement shall survive the
Closing. Each party shall have the right to fully rely on the representations,
warranties, covenants and agreements of the other party contained in this
Agreement or in any other documents or papers delivered in connection herewith.
 
7.           PUBLICITY.
 
7.1           Press Release; Form 8-K.  The Company covenants to promptly, but
no later than two (2) Business Days following the Closing, disseminate a press
release (the “Press Release”) and file a Current Report on Form 8-K (the “Form
8-K”) with the U.S. Securities and Exchange Commission disclosing the
transactions contemplated by this Agreement; provided however that the Press
Release and the Form 8-K shall be in forms previously approved by the Selling
Stockholder, which approval shall not be unreasonably withheld or delayed.
 
7.2           Covenant Regarding Publicity.  From and after the Closing, neither
party hereto shall issue or make any press release, public statement or public
disclosure regarding this Agreement or any of the transactions contemplated by
this Agreement that is inconsistent with, or otherwise contrary to, the
statements in the Press Release and the Form 8-K, without the other party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.           MISCELLANEOUS.
 
8.1           Adjustments. Wherever a particular number of shares or price per
share is specified herein, such number shall be adjusted to reflect any stock
dividends, stock-splits, reverse stock-splits, combinations or other
reclassifications of stock or any similar transactions and appropriate
adjustments shall be made with respect to the relevant provisions of this
Agreement so as to fairly and equitably preserve, as far as practicable, the
original rights and obligations of the Company and the Selling Stockholder under
this Agreement.
 
8.2           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof.
 
8.3           Assignment; Successors and Assigns. None of the parties shall have
the right to assign its rights or obligations under this Agreement without the
prior written consent of the other parties; provided, however, that such consent
shall not be required in the event of a merger, acquisition or sale of
substantially all of the assets of a party. Any purported assignment in
derogation of the immediately foregoing sentence shall be null and void. Subject
to the preceding sentences, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.
 
8.4           Entire Agreement; Amendment.  This Agreement constitutes the full
and entire understanding and agreement between the parties with regard to the
subjects hereof. Neither this Agreement nor any provision hereof may be amended,
changed or waived other than by a written instrument signed by the party against
who enforcement of any such amendment, change or waiver is sought.
 
8.5           Cooperation.  The Company and the Selling Stockholder shall, from
and after the date hereof, cooperate in a reasonable and prompt manner to effect
the purposes of this Agreement, including, but not limited to, any actions
required to be taken by the Selling Stockholder following the Closing at the
request of the Company or its transfer agent to effect the transactions
contemplated by this Agreement.
 
8.6           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed facsimile or electronic mail if
sent during normal business hours of the recipient, if not, then on the next
business day. All communications shall be sent to the parties hereto at the
respective addresses set forth below:
 

 
- 6 -

--------------------------------------------------------------------------------

 



if to Selling Stockholder:
Macy’s, Inc.
 
7 West 7th Street
 
Cincinnati, Ohio 45202
 
Attention: Dennis Broderick
 
Facsimile: (513) 579-7354



with a copy to:
Jones Day
 
2727 North Harwood Street
 
Dallas, Texas 75201
 
Attention: Charles Haag
 
Facsimile: (214) 969-5100



if to the Company:
The Knot, Inc.
 
462 Broadway, 6th Floor
 
New York, New York 10013
 
Attention: Jeremy Lechtzin
 
Facsimile: (877) 329-8060



with a copy to:
Orrick, Herrington & Sutcliffe LLP
 
51 West 52nd Street
 
New York, New York 10019
 
Attention: Brian Margolis
 
Facsimile: (212) 506-5151





8.7           Severability.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
8.8           Titles and Subtitles. The titles of the Articles and Sections of
this Agreement are for convenience of reference only and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.
 
8.9           Interpretation.  Reference in this Agreement to “beneficial
ownership” shall have the meaning set forth in Rule 13d-3 under the Exchange
Act. The various section headings are inserted for purposes of reference only
and shall not affect the meaning or interpretation of this Agreement or any
provision hereof.
 
8.10           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
8.11           Consents.  Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.
 
8.12           Fees and Expenses.  Each party hereto shall be solely responsible
for the payment of the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement, except to the extent expressly set forth in this Agreement.
Notwithstanding the foregoing and not in lieu of any other legal rights that one
party may have against the other party, in the event that a party fails to
perform its obligations pursuant to the terms of this Agreement at the Closing,
such defaulting party shall be responsible for all reasonable out-of-pocket
expenses incurred by the non-defaulting party in connection with this Agreement
and the transactions contemplated hereby, including reasonable fees and expenses
of one legal counsel and financial advisors to the non-defaulting party.
 
8.13           Further Assurances. Each party shall execute and deliver such
additional instruments, documents or other writings as may be reasonably
requested by the other party in order to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
8.14           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one instrument.
 
 
[Signature page follows]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Stock
Purchase Agreement as of the date first set forth above.
 
THE KNOT, INC.
         
By:
/s/ DAVID LIU
 
Name: David Liu
 
Title: Chief Executive Officer
 



 
MACY’S, INC.
   
By:
/s/ BRIAN M. SZAMES
Name: Brian M. Szames
Title:  Treasurer





MACY’S CORPORATE SERVICES, INC.
   
By:
/s/ BRIAN M. SZAMES
Name: Brian M. Szames
Title:  Treasurer




 
- 9 -

--------------------------------------------------------------------------------

 
 
Exhibit A


Number
Shares Represented
by Stock Certificate
Registered Holder
TK 0627
3,575,747
Macy’s Corporate Services, Inc. (f/k/a Federated Corporate Services Inc.) 
TK 0654
86,740
Macy’s Corporate Services, Inc. (f/k/a Federated Corporate Services Inc.) 
TK 0893
7,382
Macy’s Corporate Services, Inc. (f/k/a Federated Corporate Services Inc.) 
TK 1111
1,657
Macy’s Corporate Services, Inc. (f/k/a Federated Corporate Services Inc.) 

 
 
- 10 -

--------------------------------------------------------------------------------
